DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  line 5 and line 8 recite, “said region”, it should be corrected to “said at least one region of mobile protective case”. Further, line 5 recites, “corresponding to”, it should be corrected to “corresponds to”. Appropriate corrections are required.
Claim 4 objected to because of the following informalities:  line 1 recites, “The active heat transfer according to claim 3…”, it should be corrected to “The thermally optimized protective case according to claim 3…..”. Appropriate correction is required.
Claim 5 objected to because of the following informalities:  line 1 recites, “said region”, it should be corrected to “said at least one region of mobile protective case”. Appropriate correction is required.
Claim 7 objected to because of the following informalities:  line 1 recites, “The compliant thermal interface material according to claim 6…”, it should be corrected to “The thermally optimized protective case according to claim 6…..”. Appropriate correction is required.
Claim 8 objected to because of the following informalities:  line 1 recites, “The compliant thermal interface material according to claim 6…”, it should be corrected to . Appropriate correction is required.
Claim 15 objected to because of the following informalities:  
Line 4 recites, “said surfaces”, it should be corrected to “said outer most surfaces”.  	Line 8 recites of claim 15, “the said protective case”, it should be corrected to “the protective case”. 
 Line 9 recites, “then”, it should be “than”. Furthermore, line 9 also recites, “the corresponding thermal conductivity”, it should be corrected to “said identified thermal conductivity of the outermost surface”. 
Appropriate corrections are required.
Claim 16 objected to because of the following informalities:  line 1 recites, “the said protective case”, it should be corrected to “the protective case”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 recites the limitation "the surface" in line 5, “the thermal dissipation” in line 6, and “said CPU, said GPU, said battery” in lines 6-7.  There are insufficient antecedent basis for these limitation in the claim.
Claim 15 recites the limitation " identifying the thermal conductivity of the material comprising the outer most surfaces of the mobile device” (underlined for the emphasis) in lines 2-3, “the location” in line 4. Further, line 11 recites, “said thermal interfaces martials”. There are insufficient antecedent basis for these limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morrison et al. (US 20180253125, hereinafter “Morrison”), and further in view of Monaco et al. (US 10838462, hereinafter “Monaco”).
Regarding claim 1, Morrison discloses, 
 An apparatus (i.e., mobile IHS 200 in Fig. 2A or 300 in Fig. 3A) comprising a thermally optimized protective case (i.e., back cover 210 of IHS 200 in Fig. 2A or 310 in HIS 300) for temperature regulation and heat transfer to and from a mobile device (Systems and methods are provided for cooling an IHS that may be docked in docking station. The IHS includes a docking plate exposed on the outer surface. When docked, the docking plate interfaces with a corresponding conductive element provided by the docking station in order to transfer heat from the IHS to the docking station, see abstract), wherein: at least one region of mobile device protective case removed (The back surface of the 210 includes an opening in which the docking plate 205 is located, Fig. 2A, Fig. 3A and Para. [0034]. The term “an opening of the back surface” is equated as “at least one region.) and replaced with a thermally conductive material (i.e., docking plate 205 in Fig. 2A or 305 in Fig. 3A. The docking plate 205 may be constructed of any metallic material or other material suitable for transfer of energy, in particular suitable for the indirect transfer of heat from inside the mobile IHS 200, Para. [0034]); said region  (i.e., the opening the back surface 210, Fig. 2A) corresponding to at least one location on the surface of the mobile device for the thermal dissipation of heat to and from at least one of said CPU, said GPU, said battery, or other thermally sensitive element within the mobile device (the back cover 310 of the mobile IHS 300 includes a docking plate 305 that is positioned such that it may contact an internal heatsink that provides cooling to a processor of the mobile IHS 300, Para. [0038]); said region (i.e., the opening in the back surface 210, Fig. 2A) containing said thermally conductive material (i.e., docking plate 205 in Fig. 2A or 305 in Fig. 3A.) provides a contiguous thermally conductive path from the surface of the mobile device through the mobile device protective case to a medium that will source or sink heat (depending on whether the mobile IHS 200 is docked, an air gap may be maintained between the docking plate 205 and the heatsink 215 or the docking plate 205 may directly contact the heatsink 215. The location of the docking plate 205 within the back cover 210 may be selected in order to align the docking plate 205 over the heatsink 215 of the mobile IHS 200, Figs. 2A-2D and Fig. 3A-3B and Paras. [0034]-[0037]).	However, Morrison does not explicitly disclose, “at least one region of mobile device protective case has thermally insulating materials.”	In a similar field of endeavor, Monaco discloses, “at least one region of mobile device protective case has thermally insulating materials (the protective case 400 is made of a flexible substrate such as silicone or similar elastomers……. the flexible substrate is a good thermal insulator, Fig. 4, Col. 8; lines 41-Col. 9; lines 5)”.
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Morrison by specifically providing at least one region of mobile device protective case has thermally insulating materials, as taught by Monaco for the purpose of alter the perception to the user of an operating (Col. 9; lines 5-8).
Regarding claim 2, the combination of Morrison and Monaco discloses everything claimed as applied above (see claim 1), further Morrison discloses, “wherein said medium transfers heat to and from said mobile device though the thermally optimized protective case passively (the dock may include combinations of active and passive cooling elements, such as a fan, that can be used to provide substantial amounts of cooling to the processor of the IHS via the direct heat transfer pathway created by the heatsink 515 contacting the docking plate 505, Para. [0050]).”
Regarding claim 3, the combination of Morrison and Monaco discloses everything claimed as applied above (see claim 1), further Morrison discloses, “wherein said medium transfers heat to and from said mobile device though the thermally optimized protective case actively (the dock may include combinations of active and passive cooling elements, such as a fan, that can be used to provide substantial amounts of cooling to the processor of the IHS via the direct heat transfer pathway created by the heatsink 515 contacting the docking plate 505, Para. [0050]).”
Regarding claim 4, the combination of Morrison and Monaco discloses everything claimed as applied above (see claim 3), further Morrison discloses, “wherein said active heat transfer regulates the temperature of the mobile device into a nominal operating range (the user may be holding the IHS, the IHS may be resting on a surface, the IHS may be positioned using a stand, such as a kickstand, or the IHS may be in any other non-docked position. In all such cases, the user may handle the IHS, such that surface temperatures of the IHS must be maintained at safe levels, Para. [0044]).”
Regarding claim 5, the combination of Morrison and Monaco discloses everything claimed as applied above (see claim 1), further Morrison discloses, “ wherein said region (i.e., the opening in the back surface 210, Fig. 2A) is the size and shape of a heating or cooling plate (see, docking plate 205 in Fig. 2A or 305 in Fig. 3A.) coupled to a peltier device for generating active heating and cooling (As illustrated in FIG. 3b, a docking station 335 according to various embodiments includes a set of conductive elements 320 for providing cooling to the docked mobile IHS, Para.  [0039] and Similar to the docking plate 305 described with respect to FIGS. 2a-d, the conductive elements 320 may be constructed of any metallic or other material that is suitable for conducting heat, Para. [0040]).”
Regarding claim 6, the combination of Morrison and Monaco discloses everything claimed as applied above (see claim 1), further Morrison discloses, “wherein said thermally conductive material is a compliant thermal interface material  (i.e., docking plate 205 in Fig. 2A or 305 in Fig. 3A. The docking plate 205 may be constructed of any metallic material or other material suitable for transfer of energy, in particular suitable for the indirect transfer of heat from inside the mobile IHS 200, Para. [0034]).”
Regarding claim 7, the combination of Morrison and Monaco discloses everything claimed as applied above (see claim 6), further Morrison discloses, “the docking plate 205 may be a permanently secured portion of the back cover 210 such that the docking plate 205 may not separable from the back cover 210”. Although, the combination of Morrison and Monaco does not explicitly disclose permanently securing back cover 210 and docking plate 205 using adhesive martials. It is well-known feature in the art. 
Therefore, it would have been obvious to one of the ordinary skill in the art at the time of invention was made to apply this extremely well-known technique in order to comply with industry standards and market needs.
Regarding claim 8, the combination of Morrison and Monaco discloses everything claimed as applied above (see claim 6), further Morrison discloses, “wherein the thermal interface material is geometrically captured between two or more layers of the thermally optimized protective case (Figs. 2A-2D and Figs. 3A-3B show the docking plate 205 or 305 are positioned between heatsink of IHS and conductive element 320).”
Regarding claim 9, the combination of Morrison and Monaco discloses everything claimed as applied above (see claim 1), however Morrison does not explicitly disclose, “wherein said thermally optimized protective case is comprised of a single layer that is a hard impact resistant plastic.”
In a similar field of endeavor, Monaco discloses, “wherein said thermally optimized protective case is comprised of a single layer that is a hard impact resistant plastic (The housing 102 can include a substrate having a cavity formed therein. The substrate can be metal, plastic, ceramic, or other suitable materials for forming structural components as well as any combination thereof, Col. 6; lines 8-17).”
(Col. 9; lines 5-8).
Regarding claim 10, the combination of Morrison and Monaco discloses everything claimed as applied above (see claim 1), however Morrison does not explicitly disclose, “wherein said thermally optimized protective case is comprised of a single layer that is a compliant soft elastomer.”
In a similar field of endeavor, Monaco discloses, “wherein said thermally optimized protective case is comprised of a single layer that is a compliant soft elastomer (the protective case 400 is made of a flexible substrate such as silicone or similar elastomers. The protective case 400 can be molded into a shape that conforms with a shape of the portable electronic device 100. The protective case 400 can then be deformed elastically to place the protective case 400 on the portable electronic device 100, thereby retaining the portable electronic device 100 within the protective case 400, Col. 8; lines 45-53).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Morrison by specifically providing wherein said thermally optimized protective case is comprised of a single layer that is a compliant soft elastomer, as taught by Monaco for the purpose of alter the perception to (Col. 9; lines 5-8).
Regarding claim 11, the combination of Morrison and Monaco discloses everything claimed as applied above (see claim 1), however Morrison does not explicitly disclose, “wherein said thermally optimized protective case is comprised of two layers where one layer is a hard impact resistant plastic and another layer is a compliant soft elastomer.”
In a similar field of endeavor, Monaco discloses, “wherein said thermally optimized protective case is comprised of two layers where one layer is a hard impact resistant plastic (The housing 102 can include a substrate having a cavity formed therein. The substrate can be metal, plastic, ceramic, or other suitable materials for forming structural components as well as any combination thereof, Col. 6; lines 8-17) and another layer is a compliant soft elastomer (the protective case 400 is made of a flexible substrate such as silicone or similar elastomers. The protective case 400 can be molded into a shape that conforms with a shape of the portable electronic device 100. The protective case 400 can then be deformed elastically to place the protective case 400 on the portable electronic device 100, thereby retaining the portable electronic device 100 within the protective case 400, Col. 8; lines 45-53).”
Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Morrison by specifically providing wherein said thermally optimized protective case is comprised of two layers where one layer is a hard impact resistant plastic and another layer is a compliant soft elastomer, (Col. 9; lines 5-8).
Regarding claim 12, the combination of Morrison and Monaco discloses everything claimed as applied above (see claim 1), further Morrison discloses, “wherein said thermally optimized protective case containing a mobile device can be docked (the docking station 335 provides a cradle in which the mobile IHS 300 may be temporarily secured. In certain embodiments, the docking station 335 may provide an interface for charging of the docked mobile IHS 300, Paras. [0038]-[0042]).”
Regarding claim 13, the combination of Morrison and Monaco discloses everything claimed as applied above (see claim 1), further Morrison discloses, “wherein said thermally optimized protective case containing the mobile device can be undocked (see, Figs. 3A-3B when mobile device is not docked).”
Regarding claim 14, the combination of Morrison and Monaco discloses everything claimed as applied above (see claim 1), further Morrison discloses, “wherein said thermally optimized protective case containing the mobile device when docked can be actively heated and cooled and is passively heated and cooled when undocked (The IHS of FIG. 4a utilizes an adaptive heatsink 415 according to various embodiments that provides direct transfer of heat to a docking station when the IHS is docked, and that dissipates heat to the surrounding air when the IHS is not docked, Para. [0044]-[0048]).”

Claims 15, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Monaco, and further in view of Morrison.
Regarding claim 15, Monaco discloses,
 A method of optimizing thermal transfer to and from a mobile device (an accessory for a device can be designed to aid in the heat dissipation of the device. For example, the accessory attached to a device can include a heat sink or other thermal structure such as a heat spreader that provides an additional path or an alternative path for heat generated by the device, Col. 4; lines 46-58) comprising: identifying the thermal conductivity of the material comprising the outer most surfaces (i.e., aluminum housing 102; Fig. 2) of the mobile device (aluminum housing has thermal conductivity ˜200 W/(m K), Col. 7; lines 35-39); identifying the location on said surfaces where thermal dissipation of heat from internal components is concentrated ( the peak temperature at an external surface of the portable electronic device 100 can be located at a point on the housing 102 proximate an SoC on a main printed circuit board within the cavity 202, Col. 7; lines 56-65); selecting or designing a protective case (i.e., protective case 400; Fig. 4) that detachably attaches to the mobile device for mechanical and environmental protection (The protective case 400 can be molded into a shape that conforms with a shape of the portable electronic device 100. The protective case 400 can then be deformed elastically to place the protective case 400 on the portable electronic device 100, thereby retaining the portable electronic device 100 within the protective case 400, Col. 8; lines 41-65); excising a region of the said protective case where materials have lower thermal conductivity then the corresponding thermal (the protective case 400 is made of a flexible substrate such as silicone or similar elastomers……. the flexible substrate is a good thermal insulator, Fig. 4, Col. 8; lines 41-Col. 9; lines 5 and the insulating layer 208 has a lower thermal conductivity characteristic compared to a thermal conductivity characteristic for a material of the housing 102. For example, the insulating layer 208 can comprise a glass substrate, which has a lower thermal conductivity (e.g., ˜1 W/(m K)) than an aluminum housing (e.g., ˜200 W/(m K)), Col. 7; lines 31-39).”
However, Monaco does not explicitly disclose, “inserting a replacement cross section of said thermal interface material into said region of said protective case where the replacement cross section has a higher thermal conductivity then the adjacent corresponding surfaces of the mobile device.”
In a similar field of endeavor, Morrison discloses, “inserting a replacement cross section of said thermal interface material into said region of said protective case (i.e., docking plate 205 in Fig. 2A or 305 in Fig. 3A. The docking plate 205 may be constructed of any metallic material or other material suitable for transfer of energy, in particular suitable for the indirect transfer of heat from inside the mobile IHS 200, Para. [0034]) where the replacement cross section has a higher thermal conductivity then the adjacent corresponding surfaces of the mobile device (docking plate 205 may be constructed of any metallic material or other material suitable for transfer of energy, Para. [0034]. Therefore, docking plate 205 has higher thermal conductivity than back cover 210).
(see, abstract).
Regarding claim 16, the combination of Monaco and Morrison discloses everything claimed as applied above (see claim 15), however Monaco does not disclose, “wherein the said protective case comprises one or more layers of materials, material thickness, and hardness where all layers in said region are replaced with a cross section of thermal interface material with a net thickness of all the layers removed”.
In a similar field of endeavor, Morrison discloses, “wherein the said protective case comprises one or more layers of materials, material thickness, and hardness where all layers in said region are replaced with a cross section of thermal interface material with a net thickness of all the layers removed (Fig. 2A shows docking plate 205  is placed in the opening of back cover 210 and Fig. 3A shows docking plate 305  is placed in the opening of back cover 310).”	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify Monaco by specifically providing wherein the said protective case comprises one or more layers of materials, material thickness, and hardness where all layers in said region are replaced with a cross (see, abstract).
Regarding claim 18, the combination of Monaco and Morrison discloses everything claimed as applied above (see claim 15), further Monaco discloses, “wherein thermal dissipation of heat from internal components includes heat transferred from at least one of a CPU, a GPU, a battery and associated heat pipes (It will be appreciated that the operational components 206 can generate heat during operation. For example, a processor generates heat via electricity passing through the transistors of the integrated circuit, Col. 7; lines 17-46).”

 	Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Monaco, in view of Morrison and further in view of Polly (US 20180259401, hereinafter “Polly”).
	Regarding claim 17, the combination of Monaco and Morrison discloses everything claimed as applied above (see claim 15), however the combination of Monaco and Morrison does not explicitly disclose, “wherein thermal imaging is a technique used to identify a location on said surfaces where thermal dissipation of heat from internal components is concentrated.” 	In a similar field of endeavor, Polly discloses, “wherein thermal imaging is a technique used to identify a location on said surfaces where thermal dissipation of heat from internal components is concentrated ( FIG. 4 illustrates an example of a graphical user interface 400 displaying a heat map of the DUT. As mentioned above, the thermal gradient 402 may be updated at various intervals. Markers can be overlaid on the heat map indicating the location of each of the temperature sensors on the DUT. For example, in FIG. 4, 10 temperature sensor locations are highlighted on the heat map of the DUT along with an indication of the port number (101-110) to which each temperature sensor is assigned. The graphical user interface 400 may also include a legend 404 showing the temperatures associated with each color/shade shown on the thermal gradient, Paras. [0020]-[0022]).”
	Therefore, it would have been obvious to one of ordinary skill in art before the effective filing date of the claimed invention to modify the combination of Monaco and Morrison by specifically providing wherein thermal imaging is a technique used to identify a location on said surfaces where thermal dissipation of heat from internal components is concentrated, as taught by Polly for the purpose of displaying the heat map over a time period, which would enable analysis of thermal changes of the DUT over time (Para. [0010]).

Prior Art of the Record:
The prior art made of record not relied upon and considered pertinent to
Applicant’s disclosure:
	US 20190346893: The invention is related to a mobile device case that is configured to regulate the temperature of the mobile device, such as to cool the mobile device (in the instance of extreme heat) and/or to heat the mobile device (in the instance of extreme cold). In a specific implementation, the mobile device case includes 
	US 20170339260: The invention provides a self-attaching supplemental battery for a cellular phone or mobile device, comprising a housing, a releasable attachment pad, and a cover. The housing contains a rechargeable battery, and has opposite sides including an attachment side and a face side. The releasable attachment pad is affixed to the attachment side of the housing, and releasably couples the housing and the rechargeable battery to a back of the cellular phone or mobile device. The cover is removably carried by the housing, and is selectively locatable on either side of the housing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/GOLAM SOROWAR/Primary Examiner, Art Unit 2641